[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            Oct. 29, 2009
                             No. 08-15998                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 07-00313-CR-J-16-MCR

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

SHAMEL ANTHONY,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (October 29, 2009)

Before BLACK, BARKETT and COX, Circuit Judges.

PER CURIAM:
      David A. Taylor, appointed counsel for Shamel Anthony, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguably meritorious issues, counsel’s motion to withdraw is GRANTED, and

Anthony’s convictions and sentences are AFFIRMED.




                                          2